DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities: 	It is not clear where the preamble ends and the body of the claim starts.  Examiner has interpreted the claim “to implement” to be “to implement:”	Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1, 20, 22, 24 the limitation	a unit processing data selection step, in which two or more unit processing data are selected from the plurality of unit processing data; 	a first evaluation value calculation step, in which evaluation values of each time-
	A data processing device, which takes a plurality of types of time-series data obtained by unit processing as unit processing data and processes a plurality of unit processing
data, the data processing device comprising,	A data processing system, which takes a plurality of types of time-series data
obtained by unit processing implemented by a substrate processing device as unit processing data and processes a plurality of unit processing data, and which comprises a plurality of substrate processing devices, comprising,	and		A non-transitory computer-readable recording medium, in which a data processing program is stored to make a computer that is included in a data processing device that takes a plurality of types of time-series data obtained by unit processing as unit processing data and processes a plurality of unit processing data, to implement,	respectively	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic 
Claims 2-19, 21, 23 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.	Examiner notes that claims 7, 8, 10, 13, 14, 15, 16, 21, 23 which recite a substrate processing device is viewed as generic structures and therefore do not implement the abstract idea in a practical application.  Furthermore these limitations are viewed to be well known routine and conventional as evidenced the by the prior art cited above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1 recites “is taken as unit processing data”.  However it is not clear what is 
	Claims 1, 3, 4, 7, 8, 10, 13, 14, 20, 22, 24 recite	“the unit processing data”.  
	However the independent claims recite	“as unit processing data”, “processes a plurality of unit processing data”, “selects two or more unit processing data”, “selected unit processing data which are the unit processing data”.  Therefore it is not clear what “the unit processing data” is referring to.   Examiner recommends amending the claims to clearly recite what steps are performed on what data.  Examiner further notes that the claims recite “the unit processing data” in various situation, that seem to redefine what the “unit processing data” is.  For example, claim 7 recites “the unit processing data extracted by specifying at least one of periods, 
substrate processing device having a plurality of processing units,	However the unit processing is viewed to be part of the preamble and is not part of the body of the claim.  Therefore it is not clear if the further limitation describing the unit processing is part of the preamble or part of the body of the claim is unclear.	Claim 3, 4, 10, 13 “the smallest comparison value” or “the smallest variation”.  There is insufficient antecedent basis for this limitation in the claim.	Examiner further notes these claims are indefinite because the claims seem to recite a steps where data is gathered, but it is not clear when the smallest comparison value or smallest variation is actually determined.  By definition when the first data is gathered, such a value would inherently be the smallest.  Therefore Examiner recommends to amend the claims to clearly recite when such steps are performed and what the smallest is actually referring to.	Claim 12 recites “in which the evaluation value distributions are updated”.  However updated seems to imply a new value.  However the claim does not recite any new situation where the evaluation value distributions would be any different.  With the same input and the same function, the output would be the same.  Therefore it is not clear what or how such an update would be implemented and is therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 20, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP 2018055294).

	With respect to Claim 1  Kondo teaches	A data processing method, in which a plurality of types of time-series data obtained by unit processing is taken as unit processing data and a plurality of unit processing data is processed, the method comprising (See Para[0010] optimally setting a determination threshold value for whether or not an abnormal state is present from various time-series event groups based on changes in the state of the event.): 	a unit processing data selection step, in which two or more unit processing data are selected from the plurality of unit processing data (See Para[0011] determining an abnormality for a time-series operation time event group E'M, and all time-series event group ENs based on teacher data are used.); 	a first evaluation value calculation step, in which evaluation values of each time-series datum included in selected unit processing data which are the unit processing (See Para[0011] Markov model learning means to learn the Markov model with time calculated the transition probability from state i to state j according to the staying time of state i, and the normal time event group P0 and abnormality of the past time series based on the teacher data.); and 	a first evaluation value distribution creation step, in which evaluation value distributions showing degrees of each value of the evaluation values are created for each type of the time-series data based on the evaluation values of each time-series datum calculated in the first evaluation value calculation step (See Para[0011] For each of the time event groups P1, the evaluation value distribution calculation means for calculating the evaluation value distribution R by calculating the addition value or the multiplication value of the transition probability in the state transition as the evaluation value and counting the appearance frequency with respect to the evaluation value.).	With respect to Claim 2 Kondo teaches	The data processing method according to claim 1, 	further comprising a reference data selection step, in which reference data which become reference when the evaluation values are calculated are selected from the plurality of unit processing data (See Para[0011]), 	wherein in the first evaluation value calculation step, calculations of the evaluation values are carried out by comparing each time-series datum included in the selected unit processing data with the reference data selected in the reference data selection step (See Para[0011]).	With respect to Claim 9 Kondo teaches	The data processing method according to claim 1, 	wherein in the first evaluation value calculation step, calculations of the evaluation values are carried out by comparing each time-series datum included in the selected unit processing data with the reference data determined in advance (See Para[0011] For each of the time event groups P1, the evaluation value distribution calculation means for calculating the evaluation value distribution R by calculating the addition value or the multiplication value of the transition probability in the state transition as the evaluation value and counting the appearance frequency with respect to the evaluation value.)..	With respect to Claim 20 Kondo teaches	A data processing device, which takes a plurality of types of time-series data obtained by unit processing as unit processing data and processes a plurality of unit processing data, the data processing device comprising (See Para[0010] optimally setting a determination threshold value for whether or not an abnormal state is present from various time-series event groups based on changes in the state of the event.):: 	a unit processing data selection part, which selects two or more unit processing data from the plurality of unit processing data (See Para[0011] determining an abnormality for a time-series operation time event group E'M, and all time-series event group ENs based on teacher data are used.);(See Para[0011] Markov model learning means to learn the Markov model with time calculated the transition probability from state i to state j according to the staying time of state i, and the normal time event group P0 and abnormality of the past time series based on the teacher data.); and 	an evaluation value distribution creation part, which creates evaluation value distributions showing degrees of each value of the evaluation values for each type of the time-series data based on the evaluation values of each time-series datum calculated by the evaluation value calculation part (See Para[0011] For each of the time event groups P1, the evaluation value distribution calculation means for calculating the evaluation value distribution R by calculating the addition value or the multiplication value of the transition probability in the state transition as the evaluation value and counting the appearance frequency with respect to the evaluation value.)..	With respect to Claim 24 Kondo teaches	A non-transitory computer-readable recording medium (See Para[0011]), in which a data processing program is stored to make a computer that is included in a data processing device that takes a plurality of types of time-series data obtained by unit processing as unit processing data and processes a plurality of unit processing data, to implement (See Para[0010] optimally setting a determination threshold value for whether or not an abnormal state is present from various time-series event groups based on changes in the state of the event.):	a unit processing data selection step, in which two or more unit processing data are selected from the plurality of unit processing data; (See Para[0011] determining an abnormality for a time-series operation time event group E'M, and all time-series event group ENs based on teacher data are used.);;  	an evaluation value calculation step, in which evaluation values of each time-series datum included in selected unit processing data which are the unit processing data selected in the unit processing data selection step are calculated; (See Para[0011] Markov model learning means to learn the Markov model with time calculated the transition probability from state i to state j according to the staying time of state i, and the normal time event group P0 and abnormality of the past time series based on the teacher data.); and 	an evaluation value distribution creation step, in which evaluation value distributions showing degrees of each value of the evaluation values are created for each type of the time-series data based on the evaluation values of each time-series datum calculated in the evaluation value calculation step. (See Para[0011] For each of the time event groups P1, the evaluation value distribution calculation means for calculating the evaluation value distribution R by calculating the addition value or the multiplication value of the transition probability in the state transition as the evaluation value and counting the appearance frequency with respect to the evaluation value.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 2018055294) in view of Zhou (2017/0116319 A1)	With respect to Claim 5 Kondo is silent to the language of	The data processing method according to claim 2, 	wherein the reference data selection step comprises: 	a median value data creation step, in which median value data including data of median values at each time point of the selected unit processing data are created for each type of the time-series data; and 	a score calculation step, in which scores equivalent to the evaluation values of each of the selected unit processing data are obtained for each type of the time-series data by comparing each of the selected unit processing data with the median value data; and wherein 	in the reference data selection step, the selected unit processing data which have the best total value of the scores obtained for each type of the time-series data are selected as the reference data.	Nevertheless Zhou teaches(See Para[0014] and Fig 5 Component S133 and Fig 3); and 	a score calculation step, in which scores equivalent to the evaluation values of each of the selected unit processing data are obtained for each type of the time-series data by comparing each of the selected unit processing data with the median value data; and wherein  (See Fig 5)	in the reference data selection step, the selected unit processing data which have the best total value of the scores obtained for each type of the time-series data are selected as the reference data (See Fig 5).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo and use a median value such as that of Zhou.	One of ordinary skill would have been motivated to modify Kondo, because using median values and normalizing would allow one to easily compare data and understand the midpoint of the values to easily determine which values are above or below such a midpoint and allow for efficient data processing.	With respect to Claim 6 Kondo is silent to the language of	The data processing method according to claim 2, 	wherein the reference data selection step comprises: 	a median value data creation step, in which median value data including data of (See Para[0014] and Fig 5 Component S133 and Fig 3);; and 	a score calculation step, in which scores equivalent to the evaluation values of each of the selected unit processing data are obtained for each type of the time-series data by comparing each of the selected unit processing data with the median value data; and wherein (See Fig 5)	in the reference data selection step, the selected unit processing data which have the best scores obtained for each type of the time-series data in the score calculation step are selected as the reference data. (See Fig 5)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo and use a median value such as that of Zhou.	One of ordinary skill would have been motivated to modify Kondo, because using median values and normalizing would allow one to easily compare data and understand the midpoint of the values to easily determine which values are above or below such a midpoint and allow for efficient data processing.	With respect to Claim 11 Kondo is silent to the language of	The data processing method according to claim 1, 	wherein in the first evaluation value distribution creation step, standardization of the evaluation values calculated in the first evaluation value calculation step is carried out, and the evaluation value distributions are created based on the evaluation values after the standardization.(See Fig 5 Normalization)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo and use a standardization such as that of Zhou.	One of ordinary skill would have been motivated to modify Kondo because using a normalization would allow one to easily compare data since the ranges would be constraint and allow for efficient data processing.	With respect to Claim 21 Kondo is silent to the language of	The data processing device according to claim 20, 	wherein the unit processing is implemented as one recipe on one piece of substrate by a substrate processing device having a plurality of processing units; 	the evaluation value distributions created by the evaluation value distribution creation part are used as the evaluation value distributions for any one of the plurality of processing units, and 	the evaluation value distributions for a certain processing unit can be replicated as the evaluation value distributions for other processing units.	Nevertheless Zhou teaches	wherein the unit processing is implemented as one recipe on one piece of substrate by a substrate processing device having a plurality of processing units (See Para[0005]); 	the evaluation value distributions created by the evaluation value distribution creation part are used as the evaluation value distributions for any one of the plurality of processing units (See Para[0053]), and 	the evaluation value distributions for a certain processing unit can be replicated as the evaluation value distributions for other processing units (See Para[0053] Examiner notes It has been held that the recitation that an element is "can be" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ. 138.)).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo and have a substrate processing device and evaluation distributions such as that of Zhou.	One of ordinary skill would have been motivated to modify Kondo because a substrate processing device would allow one to implement the invention in a semiconductor manufacturing facility and determine abnormality of an apparatus or device.	With respect to Claim 22 Kondo teaches	A data processing system, which takes a plurality of types of time-series data obtained by unit processing implemented by a substrate processing device as unit processing data and processes a plurality of unit processing data, (See Para[0010] optimally setting a determination threshold value for whether or not an abnormal state is present from various time-series event groups based on changes in the state of the event.):  , comprising: 	a unit processing data selection part, which selects two or more unit processing data from the plurality of unit processing data; (See Para[0011] determining an abnormality for a time-series operation time event group E'M, and all time-series event group ENs based on teacher data are used.);	an evaluation value calculation part, which calculates evaluation values of each time-series datum included in selected unit processing data which are the unit processing data selected by the unit processing data selection part; (See Para[0011] Markov model learning means to learn the Markov model with time calculated the transition probability from state i to state j according to the staying time of state i, and the normal time event group P0 and abnormality of the past time series based on the teacher data.); and 	an evaluation value distribution creation part, which creates evaluation value distributions showing degrees of each value of the evaluation values for each type of the time-series data based on the evaluation values of each time-series datum calculated by the evaluation value calculation part (See Para[0011] For each of the time event groups P1, the evaluation value distribution calculation means for calculating the evaluation value distribution R by calculating the addition value or the multiplication value of the transition probability in the state transition as the evaluation value and counting the appearance frequency with respect to the evaluation value.).	Kondo is silent to the language of	and which comprises a plurality of substrate processing devices (See Para[0005]); 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo and have a substrate processing devices such as that of Zhou.	One of ordinary skill would have been motivated to modify Kondo because a substrate processing devices would allow one to implement the invention in a semiconductor manufacturing facility and determine abnormality of an apparatus or device.	With respect to Claim 23 Kondo is silent to the language of	The data processing system according to claim 22, 	wherein the evaluation value distributions created by the evaluation value distribution creation parts are used as the evaluation value distributions for any one of the plurality of substrate processing devices, and the evaluation value distributions for a certain substrate processing device can be replicated as the evaluation value distributions for other substrate processing devices.	Nevertheless Zhou teaches	wherein the evaluation value distributions created by the evaluation value distribution creation parts are used as the evaluation value distributions for any one of the plurality of substrate processing devices (See Para[0053]), and 	and the evaluation value distributions for a certain substrate processing device can be replicated as the evaluation value distributions for other substrate processing (See Para[0053] Examiner notes It has been held that the recitation that an element is "can be" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ. 138.)).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo and have a substrate processing device and evaluation distributions such as that of Zhou.	One of ordinary skill would have been motivated to modify Kondo because a substrate processing device would allow one to implement the invention in a semiconductor manufacturing facility and determine abnormality of an apparatus or device.	Examiner notes that prior art could not be applied to claims 3-4, 7-8, 10, 12-19 dues to the 35 U.S.C. § 112(b) rejections above.  Examiner recommends Applicant to schedule an interview with the Examiner to discuss the claimed invention to help Examiner further understand the invention and possibly recommend amendment to overcome the 35 U.S.C. § 112(b) rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.		Tanaka (US 6,797,526 B2) teaches a method for manufacturing semiconductor device and a method and apparatus for processing detected defect data, making it possible to quickly infer or determine a process and related manufacturing equipment that causes defects in a fabrication line of semiconductor devices, take remedy action, and achieve a constant and high yield. The method of the invention comprises quantitatively evaluating similarity of a defects distribution on a wafer that suffered abnormal occurrence of defects to inspection results for wafers inspected in the past, analyzing cyclicity of data sequence of evaluated similarity, evaluating relationship between the cyclicity of defects obtained from the analysis and the process method according to each manufacturing equipment in the fabrication line, and inferring or determining a causal process and equipment that caused the defects.	Koizumi (US 2009/0125276 A1) teaches an analyzing apparatus reads and analyzes process data comprised of time-series data on a plurality of parameters relating to a process comprised of a plurality of steps carried out on a substrate by the substrate processing apparatus.	Nakamura (US 2013/0304419 A1) teaches an abnormality determination system for a processing apparatus includes: a data acquiring section that acquires time-series data changing with time from a signal outputted by a sensor installed in a processing apparatus for processing a processing object; a data selecting section that selects only model data, which is useful time-series data, from the time-series data acquired by the data acquiring section; a threshold value setting section configured to calculate variable threshold value data changing with time from the model data selected by the data selecting section; and a determining section configured to determine an occurrence of an abnormality by comparing time-series data to be monitored, acquired by the data acquiring section, with the variable threshold value data. The selection of model data is performed based on an evaluation performed by an inspection device which is configured to evaluate a processing result of the processing object performed by the processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863